Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species E: Fig. 8, Claims 1-11; with Claims 12-22 withdrawn in the reply filed on 06/29/2021 is acknowledged. Accordingly, Claims 1-22 are pending in the application with Claims 12-22 withdrawn.  An action on the merits for Claims 1-11 are as follow.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel Claims 12-22 (based on the Applicant’s election without traverse of Species E: Fig. 8, Claims 1-11; with Claims 12-22 withdrawn in the reply filed on 06/29/2021). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
Regarding Independent Claim 1, the prior art of record Friedl (WO 0044523 A1) disclose a welding apparatus, comprising:
a welding gun (welding torch 10, Figs 1 and 2) configured to store an identification code which identifies the welding gun (38 and 39 of Friedl is capable of store an identification register code which identifies said welding gun 10); and
a welding system (welding device 1, Figs 1 and 2) coupled to the welding gun, the welding system comprising a waveform generator (current source 2, Figs 1 and 2, P 14) configured to generate a welding waveform, and a decoder (the instruction decoder under microprocessor 4, Figs 1 and 2) which is coupled to the welding gun and the waveform generator (Figs 1 and 2). 
However, the prior art of record fail to teach or suggest a welding apparatus, comprising a waveform generator, wherein the waveform generator is configured to only generate the welding waveform when the decoder detects the identification code of the welding gun as recited in Claim 1; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 1 is allowed.  
With respect to Claims 2-11, the dependency on Claim 1 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761